Name: Commission Regulation (EC) NoÃ 209/2005 of 7 February 2005 establishing the list of textile products for which no proof of origin is required on release for free circulation in the Community
 Type: Regulation
 Subject Matter: leather and textile industries;  international trade;  tariff policy
 Date Published: nan

 8.2.2005 EN Official Journal of the European Union L 34/6 COMMISSION REGULATION (EC) No 209/2005 of 7 February 2005 establishing the list of textile products for which no proof of origin is required on release for free circulation in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1541/98 of 13 July 1998 on proof of origin for certain textile products falling within Section XI of the Combined Nomenclature and released for free circulation in the Community, and on the conditions for the acceptance of such proof (1), and in particular Article 4 thereof, Whereas: (1) For those textile and clothing products not subject to specific measures under the Communitys trade policy and which are released for free circulation, the above Regulation provides both that exemption from the obligation to present a proof of origin may be granted and that the provisions establishing exemption from the obligation to present a certificate of origin should indicate if a declaration of origin is to be presented or not for such product. (2) The Commission Regulation (EC) No 2579/98 of 30 November 1998 established the list of textile products for which no proof of origin was required on release for free circulation in the Community (2). It is presently necessary to update this list by including in it new categories of textile products. (3) For reasons of clarity and legal certainty, Regulation (EC) No 2579/98 should be expressly repealed and replaced by the provisions of this Regulation. (4) In order to implement the EU obligations arising from the expiry of the WTO Agreement on Textiles and Clothing, and in particular in order to comply with the requirements of Article 2 §8(c) of the WTO Agreement on Textile and Clothing stating that on the first day of the 121st month that the WTO Agreement is in effect, the textiles and clothing sector shall stand integrated into GATT 1994, all restrictions under this Agreement having been eliminated, the provisions in this Regulation should apply from 1 January 2005. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The release for free circulation of the textile products listed in the Annex to this Regulation shall not be subject to the presentation of any proof of origin. Article 2 The Regulation (EC) No 2579/98 is repealed. Article 3 This Regulation shall enter into force seven days following its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 February 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 202, 18.7.1998, p. 11. (2) OJ L 322, 1.12.1998, p. 27. ANNEX LIST OF TEXTILE PRODUCTS Category Description  2005 CN Code (1) (2) Group III A 34 Woven fabrics of synthetic filament yarn obtained from strip or the like of polyethylene or polypropylene, 3 m or more wide 5407 20 19 38A Knitted or crocheted synthetic curtain fabric including net curtain fabric 6005 31 10, 6005 32 10, 6005 33 10, 6005 34 10, 6006 31 10, 6006 32 10, 6006 33 10, 6006 34 10 38B Net curtains, other than knitted or crocheted ex 6303 91 00, ex 6303 92 90, ex 6303 99 90 40 Woven curtains (including drapes, interior blinds, curtain and bed valances and other furnishing articles), other than knitted or crocheted, of wool, of cotton or of man-made fibres ex 6303 91 00, ex 6303 92 90, ex 6303 99 90, 6304 19 10, ex 6304 19 90, 6304 92 00, ex 6304 93 00, ex 6304 99 00 42 Yarn of continuous man-made fibres, not put up for retail sale 5401 20 10 Yarn of artificial fibres; yarn of artificial filaments, not put up for retail sale, other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns/m and single non textured yarn of cellulose acetate 5403 10 00, 5403 20 00, ex 5403 32 00, ex 5403 33 00, 5403 39 00, 5403 41 00, 5403 42 00, 5403 49 00, ex 5604 20 00 43 Yarn of man-made filament, yarn of artificial staple fibres, cotton yarn, put up for retail sale 5204 20 00, 5207 10 00, 5207 90 00, 5401 10 90, 5401 20 90, 5406 10 00, 5406 20 00, 5508 20 90, 5511 30 00 46 Carded or combed sheeps or lambs wool or other fine animal hair 5105 10 00, 5105 21 00, 5105 29 00, 5105 31 00, 5105 39 10, 5105 39 90 47 Yarn of carded sheeps or lambs wool (woollen yarn) or of carded fine animal hair, not put up for retail sale 5106 10 10, 5106 10 90, 5106 20 10, 5106 20 91, 5106 20 99, 5108 10 10, 5108 10 90 48 Yarn of combed sheeps or lambs wool (worsted yarn) or of combed fine animal hair, not put up for retail sale 5107 10 10, 5107 10 90, 5107 20 10, 5107 20 30, 5107 20 51, 5107 20 59, 5107 20 91, 5107 20 99, 5108 20 10, 5108 20 90 49 Yarn of sheeps or lambs wool or of combed fine animal hair, put up for retail sale 5109 10 10, 5109 10 90, 5109 90 10, 5109 90 90 51 Cotton, carded or combed 5203 00 00 53 Cotton gauze 5803 10 00 54 Artificial staple fibres, including waste, carded, combed or otherwise processed for spinning 5507 00 00 55 Synthetic staple fibres, including waste, carded, combed or otherwise processed for spinning 5506 10 00, 5506 20 00, 5506 30 00, 5506 90 10, 5506 90 90 56 Yarn of synthetic staple fibres (including waste), put up for retail sale 5508 10 90, 5511 10 00, 5511 20 00 58 Carpets, carpentines and rugs, knotted (made up or not) 5701 10 10, 5701 10 90, 5701 90 10, 5701 90 90 60 Tapestries, hand-made, of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needlework tapestries (e.g. petit point and cross stitch) made in panels and the like by hand 5805 00 00 62 Chenille yarn (including flock chenille yarn), gimped yarn (other than metallised yarn and gimped horsehair yarn) 5606 00 91, 5606 00 99 Tulle and other net fabrics but not including woven, knitted or crocheted fabrics, hand or mechanically-made lace, in the piece, in strips or in motifs 5804 10 11, 5804 10 19, 5804 10 90, 5804 21 10, 5804 21 90, 5804 29 10, 5804 29 90, 5804 30 00 Labels, badges and the like of textile materials, not embroidered, in the piece, in strips or cut to shape or size, woven 5807 10 10, 5807 10 90 Braids and ornamental trimmings in the piece; tassels, pompons and the like 5808 10 00, 5808 90 00 Embroidery, in the piece, in strips or in motifs 5810 10 10, 5810 10 90, 5810 91 10, 5810 91 90, 5810 92 10, 5810 92 90, 5810 99 10, 5810 99 90 63 Knitted or crocheted fabric of synthetic fibres containing by weight 5 % or more elastomeric yarn and knitted or crocheted fabrics containing by weight 5 % or more of rubber thread 5906 91 00, ex 6002 40 00, 6002 90 00, ex 6004 10 00, 6004 90 00 Raschel lace and long-pile fabric of synthetic fibres ex 6001 10 00, 6003 30 10, 6005 31 50, 6005 32 50, 6005 33 50, 6005 34 50 65 Knitted or crocheted fabric, other than those of categories 38A and 63, of wool, of cotton or of man-made fibres 5606 00 10, ex 6001 10 00, 6001 21 00, 6001 22 00, ex 6001 29 00, 6001 91 00, 6001 92 00, ex 6001 99 00, ex 6002 40 00, 6003 10 00, 6003 20 00, 6003 30 90, 6003 40 00, ex 6004 10 00, 6005 10 00, 6005 21 00, 6005 22 00, 6005 23 00, 6005 24 00, 6005 31 90, 6005 32 90, 6005 33 90, 6005 34 90, 6005 41 00, 6005 42 00, 6005 43 00, 6005 44 00, 6006 10 00, 6006 21 00, 6006 22 00, 6006 23 00, 6006 24 00, 6006 31 90, 6006 32 90, 6006 33 90, 6006 34 90, 6006 41 00, 6006 42 00, 6006 43 00, 6006 44 00 66 Travelling rugs and blankets, other than knitted or crocheted, of wool, of cotton or of man-made fibres 6301 10 00, 6301 20 90, 6301 30 90, ex 6301 40 90, ex 6301 90 90 Group III B 72 Swimwear, of wool, of cotton or of man-made fibres 6112 31 10, 6112 31 90, 6112 39 10, 6112 39 90, 6112 41 10, 6112 41 90, 6112 49 10, 6112 49 90, 6211 11 00, 6211 12 00 84 Shawls, scarves, mufflers, mantillas, veils and the like other than knitted or crocheted, of wool, of cotton or of man-made fibres 6214 20 00, 6214 30 00, 6214 40 00, 6214 90 10 85 Ties, bow ties and cravats other than knitted or crocheted, of wool, of cotton or of man-made fibres 6215 20 00, 6215 90 00 86 Corsets, corset-belts, suspender belts, braces, suspenders, garters and the like, and parts thereof, whether or not knitted or crocheted 6212 20 00, 6212 30 00, 6212 90 00 88 Stockings, socks and sockettes, not knitted or crocheted; other clothing accessories, parts of garments or of clothing accessories other than for babies, other than knitted or crocheted ex 6209 10 00, ex 6209 20 00, ex 6209 30 00, ex 6209 90 00, 6217 10 00, 6217 90 00 91 Tents 6306 21 00, 6306 22 00, 6306 29 00 93 Sacks and bags, of a kind used for the packing of goods of woven fabrics, other than made from polyethylene or polypropylene strip ex 6305 20 00, ex 6305 32 90, ex 6305 39 00 94 Wadding of textile materials and articles thereof; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps 5601 10 10, 5601 10 90, 5601 21 10, 5601 21 90, 5601 22 10, 5601 22 91, 5601 22 99, 5601 29 00, 5601 30 00 95 Felt and articles thereof, whether or not impregnated or coated, other than floor coverings 5602 10 19, 5602 10 31, 5602 10 39, 5602 10 90, 5602 21 00, ex 5602 29 00, 5602 90 00, ex 5807 90 10, ex 5905 00 70, 6210 10 10, 6307 90 91 96 Non-woven fabrics and articles of such fabrics, whether or not impregnated, coated, covered or laminated 5603 11 10, 5603 11 90, 5603 12 10, 5603 12 90, 5603 13 10, 5603 13 90, 5603 14 10, 5603 14 90, 5603 91 10, 5603 91 90, 5603 92 10, 5603 92 90, 5603 93 10, 5603 93 90, 5603 94 10, 5603 94 90, ex 5807 90 10, ex 5905 00 70, 6210 10 90, ex 6301 40 90, ex 6301 90 90, 6302 22 10, 6302 32 10, 6302 53 10, 6302 93 10, 6303 92 10, 6303 99 10, ex 6304 19 90, ex 6304 93 00, ex 6304 99 00, ex 6305 32 90, ex 6305 39 00, 6307 10 30, ex 6307 90 99 98 Other articles made from yarn, twine, cordage, cables or rope, other than textile fabrics, articles made from such fabrics and articles of category 97 5609 00 00, 5905 00 10 99 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books and the like; tracing cloth; prepared painting canvas; buckram and similar stiffened textile fabrics of a kind used for hat foundations 5901 10 00, 5901 90 00 Linoleum, whether or not cut to shape; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape 5904 10 00, 5904 90 00 Rubberised textile fabric, not knitted or crocheted, excluding those for tyres 5906 10 00, 5906 99 10, 5906 99 90 Textile fabrics otherwise impregnated or coated; painted canvas being theatrical scenery, studio back-cloths, other than of category 100 5907 00 10, 5907 00 90 100 Textile fabrics impregnated, coated, covered or laminated with preparations of cellulose derivatives or of other artificial plastic materials 5903 10 10, 5903 10 90, 5903 20 10, 5903 20 90, 5903 90 10, 5903 90 91, 5903 90 99 101 Twine, cordage, ropes and cables, plaited or not, other than of synthetic fibres ex 5607 90 90 110 Woven pneumatic mattresses 6306 41 00, 6306 49 00 111 Camping goods, woven, other than pneumatic mattresses and tents 6306 91 00, 6306 99 00 112 Other made up textile articles, woven, excluding those of categories 113 and 114 6307 20 00, ex 6307 90 99 113 Floor cloth, dish cloth and dusters, other than knitted or crocheted 6307 10 90 114 Woven fabrics and articles for technical uses 5902 10 10, 5902 10 90, 5902 20 10, 5902 20 90, 5902 90 10, 5902 90 90, 5908 00 00, 5909 00 10, 5909 00 90, 5910 00 00, 5911 10 00, ex 5911 20 00, 5911 31 11, 5911 31 19, 5911 31 90, 5911 32 10, 5911 32 90, 5911 40 00, 5911 90 10, 5911 90 90 Group IV 120 Curtains (including drapes), interior blinds, curtain and bed valances and other furnishing articles, not knitted or crocheted, of flax or ramie ex 6303 99 90, 6304 19 30, ex 6304 99 00 121 Twine, cordage, ropes and cables, plaited or not, of flax or ramie ex 5607 90 90 122 Sacks and bags, of a kind used for the packing of goods, used, of flax, other than knitted or crocheted ex 6305 90 00 123 Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics 5801 90 10, ex 5801 90 90 Shawls, scarves, mufflers, mantillas, veils and the like, of flax or ramie, other than knitted or crocheted 6214 90 90 Group V 124 Synthetic staple fibres 5501 10 00, 5501 20 00, 5501 30 00, 5501 90 10, 5501 90 90, 5503 10 10, 5503 10 90, 5503 20 00, 5503 30 00, 5503 40 00, 5503 90 10, 5503 90 90, 5505 10 10, 5505 10 30, 5505 10 50, 5505 10 70, 5505 10 90 125A Synthetic filament yarn (continuous) not put up for retail sale, other than yarn of category 41 5402 41 00, 5402 42 00, 5402 43 00 125B Monofilament, strip (artificial straw and the like) and imitation catgut of synthetic materials 5404 10 10, 5404 10 90, 5404 90 11, 5404 90 19, 5404 90 90, ex 5604 20 00, ex 5604 90 00 126 Artificial staple fibres 5502 00 10, 5502 00 40, 5502 00 80, 5504 10 00, 5504 90 00, 5505 20 00 127A Yarn of artificial filaments (continuous) not put up for retail sale, other than yarn of category 42 5403 31 00, ex 5403 32 00, ex 5403 33 00 127B Monofilament, strip (artificial straw and the like) and imitation catgut of artificial textile materials 5405 00 00, ex 5604 90 00 128 Coarse animal hair, carded or combed 5105 40 00 129 Yarn of coarse animal hair or of horsehair 5110 00 00 130A Silk yarn other than yarn spun from silk waste 5004 00 10, 5004 00 90, 5006 00 10 130B Silk yarn other than of category 130A; silk-worm gut 5005 00 10, 5005 00 90, 5006 00 90, ex 5604 90 00 131 Yarn of other vegetable textile fibres 5308 90 90 132 Paper yarn 5308 90 50 133 Yarn of true hemp 5308 20 10, 5308 20 90 134 Metallised yarn 5605 00 00 135 Woven fabrics of coarse animal hair or of horse hair 5113 00 00 137 Woven pile fabric and chenille fabrics and narrow woven fabrics of silk, or of silk waste ex 5801 90 90, ex 5806 10 00 138 Woven fabrics of paper yarn and other textile fibres other than of ramie 5311 00 90, ex 5905 00 90 139 Woven fabrics of metal threads or of metallised yarn 5809 00 00 140 Knitted or crocheted fabric of textile material other than wool or fine animal hair, cotton or man made fibres ex 6001 10 00, ex 6001 29 00, ex 6001 99 00, 6003 90 00, 6005 90 00, 6006 90 00 141 Travelling rugs and blankets of textile material other than wool or fine animal hair, cotton or man made fibres ex 6301 90 90 144 Felt of coarse animal hair 5602 10 35, ex 5602 29 00 145 Twine, cordage, ropes and cables plaited or not abaca (Manila hemp) or of true hemp 5607 90 10, ex 5607 90 90 146A Binder or baler twine for agricultural machines, of sisal or other fibres of the agave family ex 5607 21 00 146B Twine, cordage, ropes and cables of sisal or other fibres of the agave family, other than the products of category 146A ex 5607 21 00, 5607 29 10, 5607 29 90 146C Twine, cordage, ropes and cables, whether or not plaited or braided, of jute or of other textile bast fibres of heading No 5303 5607 10 00 147 Silk waste (including cocoons unsuitable for reeling), yarn waste and garneted stock, other than not carded or combed 5003 90 00 148A Yarn of jute or of other textile bast fibres of heading No 5303 5307 10 10, 5307 10 90, 5307 20 00 148B Coir yarn 5308 10 00 149 Woven fabrics of jute or of other textile bast fibres of a width of more than 150 cm 5310 10 90, ex 5310 90 00 150 Woven fabrics of jute or of other textile bast fibres of a width of not more than 150 cm; sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres, other than used 5310 10 10, ex 5310 90 00, 5905 00 50, 6305 10 90 152 Needle loom felt of jute or of other textile bast fibres not impregnated or coated, other than floor coverings 5602 10 11 153 Used sacks and bags, of a kind used for the packing of goods, of jute or of other textile bast fibres of heading No 5303 6305 10 10 154 Silkworm cocoons suitable for reeling 5001 00 00 Raw silk (not thrown) 5002 00 00 Silk waste (including cocoons unsuitable for reeling), yarn waste and garneted stock, not carded or combed 5003 10 00 Wool not carded or combed 5101 11 00, 5101 19 00, 5101 21 00, 5101 29 00, 5101 30 00 Fine or coarse animal hair, not carded or combed 5102 11 00, 5102 19 10, 5102 19 30, 5102 19 40, 5102 19 90, 5102 20 00 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock 5103 10 10, 5103 10 90, 5103 20 10, 5103 20 91, 5103 20 99, 5103 30 00 Garnetted stock of wool or of fine or coarse animal hair 5104 00 00 Flax, raw or processed but not spun: flax tow and waste (including yarn waste and garnetted stock) 5301 10 00, 5301 21 00, 5301 29 00, 5301 30 10, 5301 30 90 Ramie and other vegetable textile fibres, raw or processed but not spun: tow, noils and waste, other than coir and abaca of heading No 5304 5305 90 00 Cotton, not carded nor combed 5201 00 10, 5201 00 90 Cotton waste (including yarn waste and garnetted stock) 5202 10 00, 5202 91 00, 5202 99 00 True hemp (cannabis sativa L.), raw or processed but not spun: tow and waste of true hemp (including yarn waste and garnetted stock) 5302 10 00, 5302 90 00 Abaca (Manila hemp or Musa Textilis Nee), raw or processed but not spun: tow and waste of abaca (including yarn waste and garnetted stock) 5305 21 00, 5305 29 00 Jute or other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun: tow and waste of jute or other textile bast fibres (including yarn waste and garnetted stock) 5303 10 00, 5303 90 00 Other vegetable textile fibres, raw or processed but not spun: tow and waste of such fibres (including yarn waste and garnetted stock) 5304 10 00, 5304 90 00, 5305 11 00, 5305 19 00, 5305 90 00